By the Court.

The rule is established by uniform practice that the confession of the party, unsupported by other evidence, is not sufficient to ground a divorce upon. To vary from this rule would be opening a door for the collusion of parties, and be attended with consequences very mischievous to society. If the confession of either party was sufficient evidence to obtain a divorce a vinculo, a contract of marriage would be at the will of both the parties. (a)

The divorce was refused.


 Baxter vs. Baxter, 1 Mass. Rep. 346. — Betts vs. Betts, 1 Johns. Ch. R. 197.